Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 November 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas

Sir  Richmond  November 1st 1824The kind invitation from the citizens of Charlottesville is on Every account  gratifying to my feelings, and Amidst the Motives that contribute to my Eagerness to pay to them in person my Respectful thanks, I know they will with pleasure admire my afectionate sense of the ties which Unite them to my Excellent friend. I expect, at last, to Reach Monticello Next Thursday, and shall there ait for your Communications Respecting the day when you will advise me to present myself to you, and to offer to the Citizens of Charlottesville a tribute of my gratitude and respectLafayette